Sosman, J.
(dissenting). Pursuant to G. L. c. 260, § 4C, the plaintiff’s action to recover for damages resulting from sexual abuse had to be brought within three years of the time he discovered “or reasonably should have discovered that an emotional or psychological injury or condition was caused by” the sexual abuse. Thus, where the plaintiff’s complaint was not filed until January, 1999, the relevant inquiry is whether he knew or should have discovered, at any time prior to January, 1996, that any of his emotional and psychological problems were causally related to the sexual abuse perpetrated by the defendant. I agree with the majority that the plaintiff has raised a triable issue as to his lack of actual knowledge that such a causal connection existed until he learned of that causal connection in the course of recent psychotherapy. However, as to whether the plaintiff “reasonably should have discovered” such a causal connection at some earlier date, there is no triable issue and the defendant was therefore entitled to summary judgment.
*368The defendant’s sexual abuse of the plaintiff began in 1968, when the plaintiff was thirteen years old, and continued until sometime in 1971. During that time period, the plaintiff went to the defendant’s house once or twice a week, with sexual activity occurring on most of those visits. At no time has the plaintiff repressed his memories of these repeated sexual contacts with the defendant. Throughout the many years that have elapsed since the abuse took place, the plaintiff has remained aware that the defendant instigated sexual activity with him on numerous occasions during his early adolescence.
By 1978, when the plaintiff was twenty-three years old, he also knew that he had emotional and psychological problems. At the insistence of his then girl friend (who threatened to terminate the relationship unless he sought help), the plaintiff had three or four sessions with a therapist. The plaintiff recalls having difficulties with relationships, describing himself as jealous, controlling, and insecure. Since his marriage in 1981, the plaintiff has engaged in numerous extramarital affairs, including several such affairs in the early 1990’s. His promiscuity notwithstanding, he also experienced sexual problems, including difficulty achieving orgasm. Starting in 1993 and continuing for the next five years, he experienced significant sleep disturbance (consisting of an inability to sleep for longer than one-half hour without waking up). Thus, for many years prior to the filing of this lawsuit, the plaintiff knew that he suffered an assortment of troubling psychological symptoms.
The only issue remaining is whether the plaintiff should have realized that there was a causal connection between the two to three years of weekly sexual abuse he suffered as a young teenager and the psychological (including sexual) problems that have plagued his adult life. While appreciating that a history of sexual abuse and its attendant consequences are painful for a victim to realize, and thus that it would be very difficult for a victim to figure out on his own that the abuse had caused subsequent psychological problems, this court can take judicial notice of the widespread publicity on these very issues, publicity that has been prevalent to the point of overwhelming for at least the last fifteen years.
By the mid-1980’s, the subject of child sexual abuse and its devastating consequences was covered extensively (by both cover stories and in-depth special reports) in national magazines *369(Leo, “Some Day, I’ll Cry My Eyes Out”: A California Case Prompts a New Awareness of Child Molestation, Time 72 [April 23, 1984]; McCall, The Cruelest Crime, Sexual Abuse of Children: The Victims, the Offenders, How to Protect Your Family, Life 35 [Dec. 1984]; Watson, Sexual Abuse: A Hidden Epidemic, Newsweek 30 [May 14, 1984]), on national television news (Note, The Unreliability of Expert Testimony on the Typical Characteristics of Sexual Abuse Victims, 74 Geo. LJ. 429, 456 n.3 [1985] [noting television news programs that focused on sexual abuse including The Molested Child (ABC World News Tonight, five-part series, week of Nov. 12, 1984), and Sixty Minutes: Cheryl (CBS television broadcast, Nov. 18, 1984) (story focusing on one victim of sexual abuse)]), and in local newspapers (Child Sex Abuse: The Silent Problem, Boston Globe, April 3, 1983; Franklin Man Admits Sex Assaults on Teen, Boston Globe, April 5, 1985, at 22). By the late 1980’s and the early 1990’s, several prominent celebrities revealed that they had been sexually abused during childhood, fueling further publicity on the issue (A Candid New Biography Tells of the Shocking Childhood that Destroyed Rita Hayworth, People 129 [Nov. 13, 1989]; Bane, A Star Cries Incest: In a Stunning Public Statement, TV’s Top-rated Comedienne Claims She Was Sexually Abused as a Child, People 84 [Oct. 7, 1991]; Farrell, Oprah’s Crusade: Impelled by Her Tragic Past, Winfrey Draws Up Her Own Child Abuse Legislation, People 68 [Dec. 2, 1991]; Gorman, Incest Comes Out of the Dark: As the Taboos Against Talking About it Crumble, Thousands of Americans, Like Roseanne Arnold, Are Going Public With Their Stories of Anguish and Healing, Time 46 [Oct. 7, 1991]). In 1992, allegations concerning a local priest, Father James Porter, generated enormous publicity concerning child sexual abuse, including detailed discussion of the drastic emotional and psychological damage suffered by Father Porter’s many victims (“Prime Time” Tackles Sex-Abuse Case, Boston Globe, July 2, 1992, at 72; Porter Pleads Guilty to Sex-Abuse Charges, Boston Herald, Oct. 5, 1993, at 12; Million $ Awarded Sex Abuse Victims, Boston Herald, Dec. 4, 1992, at 1; Town Secret: The Case of James Porter, Boston Sunday Globe Magazine, Aug. 29, 1993, at 10; Sex Abuse Trials Under Fire: Prosecutors, Doctors Criticize Time Limits on Prosecutions, Telegram & Gazette [Worcester, Mass.], Dec. 12, 1993, at A3). The Father Porter *370case, and others like it around the country, gave rise to another Newsweek cover story in 1993. (Press, Sex and the Church: Priests and Abuse, Newsweek 42 [Aug. 16, 1993]). Other cases involving authority figures as accused child molesters also received widespread publicity (Emotions Spill After Tragedy of Sexual Abuse, Telegram & Gazette [Worcester, Mass.], Jan. 20, 1992, at A2; Quincy Man Charges Years of Sex Abuse by Uncle, a Priest, Boston Globe, July 29, 1993, at 1; Ex-altar Boy Claims Sex Abuse, Boston Herald, Aug. 4, 1993, at 25; 2 Victims File Suit vs. Priest in Sex-Abuse Case, Boston Herald, Oct. 21, 1994, at 16). National networks broadcast made-for-television movies and documentaries on the subject of child sexual abuse in 1993 and 1994 (Note, “The Best of All Possible Worlds”: Balancing Victims’ and Defendants’ Rights in the Child Sexual Abuse Case, 63 Fordham L. Rev. 633, 664 n.10 [1994] [noting all major television networks aired documentaries and television movies on the subject of child abuse, including Not in My Family (ABC television broadcast, Feb. 28, 1993); Shattered Trust (NBC television broadcast, Sept. 27, 1993); Ultimate Betrayal (CBS television broadcast, Mar. 20, 1994)]). Newspaper advice columns published letters from readers detailing incidents of child sex abuse and the damages they were suffering as a result of the abuse. See, e.g., Dealing with Sexual Abuse, Boston Globe (May 17, 1987, at 64); Counseling Can Help Heal Scars of Abuse, Boston Sunday Globe Magazine, Oct. 24, 1991, at 78; Her Sister Won’t Talk About Sexual Abuse, Boston Globe, May 26, 1994, at 71. Thus, long before the January, 1996, date at issue in this case, the print and broadcast media were saturated with reports of child sexual abuse, including extensive discussion of the victim’s difficulties in reporting the abuse and detailed description of its long-lasting psychological ill effects.
In applying the “reasonably should have known” standard at issue in the discovery rule, “[reasonable notice that ... a particular act of another person may have been a cause of harm to a plaintiff creates a duty of inquiry and starts the running of the statute of limitations.” Bowen v. Eli Lilly & Co., 408 Mass. 204, 210 (1990). Where, as in the Bowen case, newspaper and magazine articles should have alerted the plaintiff to a causal connection between the earlier conduct and the later harm, the fact that the plaintiff did not yet believe there was such a causal connection is not controlling “because we test the accrual of *371[his] cause of action by what a reasonable person in [his] position would have known or on inquiry would have discovered at the various relevant times.” Id. This “reasonable person” standard takes into account any altered or impaired judgment that a reasonable person would have suffered as a result of the defendant’s conduct, Riley v. Presnell, 409 Mass. 239, 245 (1991), thus allowing for whatever coping mechanisms or other survival strategies sexual abuse victims may adopt that might impair their ability to recognize the causal relationship between past abuse and present psychological problems.
However, the standard does not allow a plaintiff to ignore more than a decade’s barrage of publicity from all branches of the media that repeatedly announced, in exhaustive and compelling detail, the fact that children who have been subjected to sexual acts at the hands of adults usually suffer adverse psychological consequences later in life. Throughout all this publicity, the plaintiff was aware that his childhood and adolescent experience, like that of the many victims described in the print and broadcast media, had included extensive and repeated sexual contact with a much older man and that he was, as an adult, then suffering a variety of psychological, emotional, and sexual problems. Whatever in the plaintiff’s constellation of psychological ailments prevented him from recognizing the causal connection between these two parts of his personal history on his own, the fact of such a causal connection was provided to him by way of print and broadcast media that had, since the early 1980’s, widely publicized the tragic emotional injuries that resulted from adults engaging children in sexual activity.1
*372The question on this summary judgment motion is merely whether the plaintiff, or a reasonable person in his position, should have realized that the defendant’s conduct “may” have been a cause of his harm. Bowen v. Eli Lilly & Co., supra. In the face of overwhelming publicity over a period of many years telling everyone that sexual contact with children almost invariably causes significant long-term psychological harm to those children, the plaintiff should have been aware of at least the potential causal connection between his own lengthy history of repeated sexual encounters with the defendant and his later psychological problems, and this record demonstrates that the plaintiff was actually aware of at least a possible causal connection within two months of the relevant statute of limitations deadline (see note 1, supra). The majority opinion focuses almost exclusively on the question whether the plaintiff in fact understood the causal connection and virtually ignores the “reasonably should have discovered” prong of G. L. c. 260, § 4C. Applying that prong, and taking judicial notice of the last two decades of extensive publicity on the issues surrounding child sexual abuse, I believe that the plaintiff’s claims are time barred as a matter of law. I therefore respectfully dissent.

Indeed, the record is clear that the plaintiff himself, without benefit of any therapy addressing the subject of his prior abuse, had absorbed this common knowledge. During his very first visit to a therapist on March 25, 1996, he volunteered the information that he had had sexual encounters as a young teenager, apparently already recognizing on his own that that aspect of his personal history would likely be of significance to his therapist. The plaintiff’s complaint was filed on January 21, 1999, making January 21, 1996, the relevant date for statute of limitations analysis. This initial therapy session occurred just two months after that critical date. This record contains no evidence to support the conclusion that anything occurred during the two months following January 21, 1996, that would have added to the plaintiff’s understanding of the possible causal relationship between his history of abuse and his ongoing psychological problems. The plaintiff’s evident awareness of that possible connection as of March 25, 1996, means that, his coping mechanisms *372notwithstanding, the plaintiff had indeed grasped at least the gist of the prior decade’s worth of publicity on the subject of child sexual abuse and its potential relation to psychological problems, and there is no reason on this record to conclude that that degree of realization somehow did not occur until after January 21, 1996.